FILED
                           NOT FOR PUBLICATION
                                                                               FEB 11 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DARKA RAICEVIC,                                  No.   18-55927

              Plaintiff-Appellant,               D.C. No. 2:17-cv-05275-JEM

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                  John E. McDermott, Magistrate Judge, Presiding

                          Submitted December 31, 2020**
                             San Francisco, California

Before: SILVERMAN, GRABER, and CLIFTON, Circuit Judges.

      Darka Raicevic appeals the district court’s decision affirming the

Commissioner’s denial of her application for disability benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order de novo and may reverse the agency’s denial of benefits only

if the ALJ’s decision is not supported by substantial evidence or contains legal

error. Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017). We reverse and

remand for further proceedings.

       Two psychiatrists, one who was the independent examiner and one who

was the treating doctor, both opined that Raicevic had significant limitations and

would have problems remembering instructions in a work setting. The

psychiatrists also opined that Raicevic would have difficulty - among other things -

responding appropriately to work pressures and maintaining regular attendance.

The ALJ erred by giving little weight to those opinions, particularly since she did

cite any psychiatric opinion to the contrary.

      The ALJ improperly discounted the psychiatric evaluation of Stephen

Simonian, M.D., as subjective, despite a clinical interview and objective mental

examination findings, including findings regarding mood, affect, and memory

limitations. As we explained in Buck, clinical interviews and mental status

evaluations “are objective measures” that “cannot be discounted as a ‘self-report.’”

Id. at 1049.

      The ALJ also gave little weight to the similar assessment of Inna Barg,

M.D., noting that Raicevic periodically reported a good mood during mental-health


                                           2
treatment sessions and felt no urgency to refill depression medication. An opinion

may be discounted as inconsistent with treatment records. Ghanim v. Colvin, 763

F.3d 1154, 1161 (9th Cir. 2014). However, the ALJ’s finding in this regard is not

supported by the record in this case. Dr. Barg’s assessment was premised on the

combined impact of depression and Guillain-Barre syndrome, which affected

Raicevic’s nervous system and caused fatigue and an inability to concentrate. The

ALJ erred by not considering Raicevic’s periodic good moods in the context of her

overall mental and physical impairments. See id. at 1161-62 (explaining that

observations about improved mood must be considered in the “context of the

overall diagnostic picture the provider draws”) (internal quotation marks omitted).

      The errors are not harmless. The ALJ must consider all of the claimant’s

limitations, including limitations from non-severe impairments, when assessing

residual functional capacity. Buck, 869 F.3d at 1049.

      REVERSED AND REMANDED.




                                         3